Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.
Claims 1, 3-6, 21, 22 and 33-45 are pending. Claims 2, 7-20 and 23-32 have been canceled. Claims 44-45 are new. Claims 38-43 have been withdrawn. Claims 1, 6, 21 and 37 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 3-6, 33, 44 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 reciting “the intermediate layer consists of one selected from the group consisting of carbon, tungsten and titanium tungsten” lacks adequate support. Applicant’s disclosure describes “the intermediate layer 170 may be formed of carbon, titanium, titanium nitride, tungsten, and titanium-tungsten” (¶ 28, 50, 56, 58, 60) and “the intermediate layer is formed of one of carbon and tungsten” (¶ 68,69) or “is formed of at least one of carbon and tungsten” (¶ 70, original claims 7, 16, 20). Furthermore, Applicant describe the term “being made of” may mean either “comprising” or “consisting of” (see ¶ 20). Nowhere in the original disclosure is the intermediate layer described as “consists of one selected from the group consisting of carbon, tungsten and titanium tungsten”. Therefore, claim 1 as amended lacks support and constitutes new matter.
Claim 46 reciting “the intermediate layer consists of carbon” lacks adequate support as explained with claim 1 above. Nowhere in the original disclosure is the intermediate layer described as “consists of carbon”. Therefore, claim 46 as amended lacks support and constitutes new matter.
Regarding claims 21 and 37 reciting “the intermediate layer is made of carbon or titanium tungsten”, since Applicant’s disclosure specifically describe the term “being made of” may mean either “comprising” or “consisting of” (see ¶ 20), the claimed “is made of” is interpreted to mean “comprising” as consistent with Applicant’s disclosure.
Other claims are rejected for depending on a rejected claim.
.
 
Claim Interpretation
Regarding claims 21 and 37 reciting “the intermediate layer is made of carbon or titanium tungsten”, since Applicant’s disclosure specifically describe the term “being made of” may mean either “comprising” or “consisting of” (see ¶ 20), the claimed “is made of” is interpreted to mean “comprising” as consistent with Applicant’s disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 21, 22, 33-37 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terai US 2017/0117328 A1 (Terai’328) in view of Terai et al. US 2017/0237000 A1 (Terai’000) and Park et al. US 2011/0147692 A1 (Park).

    PNG
    media_image1.png
    341
    475
    media_image1.png
    Greyscale

In re claim 1, Terai’328 discloses (e.g. FIGs. 2-4) a memory device comprising: 
a substrate 102; 
a bottom electrode 110 disposed over the substrate 102; 
an insulating layer 160,165,170 disposed over a top surface of the bottom electrode 110 (FIG. 2), the insulating layer 160,165,170 having a through hole formed in the insulating layer 160,165,170 (space where pillar 140 is located teaches the filled “through hole”), wherein the insulating layer 160,165,170 completely surrounds around the through holes (insulating regions 160,165,170 completely surrounds the space occupied by the pillar 140); 
a heater HE1 (¶ 88) disposed in the through hole; 
a phase change material layer 142 (¶ 86) disposed over the heater HE1; 
a selector layer SW1 (¶ 89) disposed over the phase change material layer 142; 
an intermediate layer (barrier layer of 120, not shown, ¶ 82,175) disposed over the selector layer SW1 and over the through hole (space where pillar 140 is located); 
a metal layer (metal layer of 120, ¶ 82,175) disposed over the selector layer SW1,

The product by process limitations pertaining to forming the through hole in the insulating layer and disposing the device layers in the through hole, do not render the final device structurally distinguishable over the prior art because the through hole occupied by device layers results in a structure that is structurally indistinguishable from Terai’328’s pillar structure 140 surrounded by insulating layer 160,165,170.
In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See also In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final product per se which must be determined for patentability in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not, is not patentable. Note that Applicant has the burden of proof in such cases, as the above case law makes clear. Even though product-by-process claims are limited In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Terai’328 does not explicitly disclose the insulating layer 160,165,170 surrounding the through hole is not in contact with the substrate 102. 
However, Terai’000 teaches (FIG. 2B) a phase change memory comprising peripheral circuit PCR formed on the substrate 100 followed by stacking of memory cell structure MCR, where the peripheral circuits PCR provides control circuitries for the memory cells MCR in the memory device. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate peripheral circuits in the substrate under Terai’328’s memory cells to provide control circuitries for the memory device as taught by Terai’000. 
As such, additional circuit layers associated with the peripheral circuits including insulating layers 50,80 (see FIG. 2B of Terai’000”) would be provided between the substrate 100 and the insulating layer 230 that surrounds the memory cell pillars. It would be obvious to provide the insulating layers 50,80 to electrically isolate Terai’328’s memory cell pillars from underlying control circuits. Therefore, the insulating layer 160,165,170 surrounding the through hole (space occupied by the memory pillars) is not in contact with the substrate 102 due to the presence of additional insulating layers provided for electrical isolation between the memory cells and underlying peripheral circuits as taught by Terai’000.


However, Park discloses (e.g. FIGs. 2-3) a phase change memory comprising memory cell structure between a bottom electrode 112 and a top metal electrode 137, wherein an intermediate diffusion barrier layer 135 is formed under the top metal 137 and is patterned from a diffusion preventing material 134 (see FIG. 7-8) that is formed of titanium (Ti), tantalum (Ta), … tungsten (W), … carbon (C), … titanium nitride (TiN), titanium tungsten (TiW), … tantalum nitride (TaN),… etc. (¶ 55) as suitable diffusion barrier material. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the barrier layer of Terai’328’s bit line 120 using W, C, or TiW as alternative suitable barrier material for preventing diffusion as taught by Park. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

In re claim 3, Terai’328 discloses (e.g. FIGs. 2 & 3) the metal layer (metal layer of 120, ¶ 85,175) extends wider than the phase change material layer 142 (metal layer of conductive line 120 extending in the y-direction is wider than the phase change material layer 142 in the y-direction).

In re claim 4, Terai’328 discloses (e.g. FIGs. 2-4) the phase change material layer 142 is disposed in the through hole (space in which pillar 140 is located). Differences in processing step does not render the device claimed structurally distinguishable over the prior art. 



In re claim 6, Terai’328 discloses (e.g. FIGs. 2-4) the intermediate layer (barrier layer of 120, ¶ 82,175) is in direct contact with the metal layer (metal layer of 120, ¶ 82,175).

In re claim 21, Terai’328 discloses (e.g. FIGs. 2-4) a memory device comprising: 
a bottom electrode 110; 
an insulating layer 160,165,170 disposed over a top surface of the bottom electrode 110 (FIG. 2), the insulating layer 160,165,170 having a through hole formed in the insulating layer 160,165,170 (space where pillar 140 is located teaches the filled “through hole”), wherein the insulating layer 160,165,170 completely surrounds around the through holes (insulating regions 160,165,170 completely surrounds the space occupied by the pillar 140);
a heater HE1 (¶ 88) disposed in the through hole; 
a phase change material layer 142 (¶ 86) disposed over the heater HE1; 
a selector layer SW1 (¶ 89) disposed over the phase change material layer 142 in the through hole (space where pillar 140 is); 
an intermediate layer (barrier layer of 120, not shown, ¶ 82,175) disposed over the selector layer SW1 and over the through hole (space where pillar 140 is located), wherein the intermediate layer extends beyond the through hole (barrier layer of conductive line 120 extending in the y-direction beyond the pillar 140); and 
a metal layer (metal layer of 120, ¶ 82,175) disposed over the selector layer SW1.
The product by process limitations pertaining to forming the through hole in the insulating layer and disposing the device layers in the through hole, do not render the final device structurally distinguishable over the prior art because the through hole occupied by 
In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See also In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final product per se which must be determined for patentability in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not, is not patentable. Note that Applicant has the burden of proof in such cases, as the above case law makes clear. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).


However, Terai’000 teaches (FIG. 2B) a phase change memory comprising peripheral circuit PCR formed on the substrate 100 followed by stacking of memory cell structure MCR, where the peripheral circuits PCR provides control circuitries for the memory cells MCR in the memory device. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate peripheral circuits in the substrate under Terai’328’s memory cells to provide control circuitries for the memory device as taught by Terai’000. 
As such, additional circuit layers associated with the peripheral circuits including insulating layers 50,80 (see FIG. 2B of Terai’000”) would be provided between the substrate 100 and the insulating layer 230 that surrounds the memory cell pillars. It would be obvious to provide the insulating layers 50,80 to electrically isolate Terai’328’s memory cell pillars from underlying control circuits. Therefore, the insulating layer 160,165,170 surrounding the through hole (space occupied by the memory pillars) is not in contact with the substrate 102 due to the presence of additional insulating layers provided for electrical isolation between the memory cells and underlying peripheral circuits as taught by Terai’000.

Terai’328 discloses the intermediate layer (barrier layer of bit line 120) may include Ti, TiN, Ta, TaN (¶ 82, 175). Terai’328 does not explicitly disclose the barrier (intermediate) layer “is made of carbon or titanium tungsten”. Claimed “is made of” is interpret to mean “comprising” as explained above. 
However, Park discloses (e.g. FIGs. 2-3) a phase change memory comprising memory cell structure between a bottom electrode 112 and a top metal electrode 137, wherein an intermediate diffusion barrier layer 135 is formed under the top metal 137 and is patterned from carbon (C), … titanium nitride (TiN), titanium tungsten (TiW), … tantalum nitride (TaN),… etc. (¶ 55) as suitable diffusion barrier material. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the barrier layer of Terai’328’s bit line 120 using C or TiW as alternative suitable barrier material for preventing diffusion as taught by Park. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

In re claim 22, Terai’328 discloses (e.g. FIGs. 2-4) the intermediate layer (barrier layer of conductive line 120) is in physical contact with the selector layer SW1.

In re claim 33, Terai’328 discloses (e.g. FIGs. 2-4) the insulating layer 160,165,170 is an electrical insulator and a thermal insulator (silicon oxide; ¶ 169), and wherein the selector layer SW1 is a diode (¶ 89). No particular electrical or thermal insulator has been claimed that would distinguish over prior art teaching insulating material, e.g. silicon oxide. Furthermore, Applicant’s own disclosure describes silicon oxide as an adequate material as electrical and thermal insulator (see Applicant’s specification, ¶ 25). No particular diode has been claimed that would distinguish over Terai’328 teaching an ovonic threshold switch which is considered a diode type device according Applicant’s own disclosure (see Applicant’s specification, ¶ 27).

In re claim 34, Terai’328 discloses (e.g. FIGs. 2-4) the heater HE1 is configured to function as a heater and a heat sink (¶ 88). The intended use of the heater as heat sink does not distinguish over Terai’328’s heater HE1 formed of material (e.g. TiN, TaN, or TiAlN) that can 

In re claim 35, Terai’328 discloses (e.g. FIGs. 2-4) the selector layer SW1 is a diode (¶ 89). No particular diode has been claimed that would distinguish over Terai’328 teaching an ovonic threshold switch which is considered a diode type device according Applicant’s own disclosure (see Applicant’s specification, ¶ 27).

In re claim 36, Terai’328 discloses (e.g. FIGs. 2-4) the selector SW1 has a non-linear current-voltage characteristic (see FIG. 6, ¶ 90,124).

In re claim 37, Terai’328 discloses (e.g. FIGs. 2-4) a memory device comprising: 
a substrate 102; 
a bottom electrode 110 disposed over the substrate 102; 
a first insulating layer 160,165,170 disposed over a top surface of the bottom electrode 110 (FIG. 2), the first insulating layer 160,165,170 having a through hole formed in the insulating layer 160,165,170 (space where pillar 140 is located teaches the filled “through hole”), wherein the first insulating layer 160,165,170 completely surrounds around the through holes (insulating regions 160,165,170 completely surrounds the space occupied by the pillar 140); 
a first heater HE1 (¶ 88) disposed in the through hole over the bottom electrode 110; 
a first phase change material layer 142 (¶ 86) disposed in the through hole over the first heater HE1; 
a first selector layer SW1 (¶ 89) disposed over the first phase change material layer 142; 
an intermediate layer (barrier layer of 120, not shown, ¶ 82,175) disposed over the first selector layer SW1 and over the through hole (space where pillar 140 is located), wherein the 
a metal layer (metal layer of 120, ¶ 82,175) disposed over the first selector layer SW1, wherein the metal layer extends beyond the through hole (metal layer of conductive line 120 extending in the y-direction beyond the pillar 140).
The product by process limitations pertaining to forming the through hole in the insulating layer and disposing the device layers in the through hole, do not render the final device structurally distinguishable over the prior art because the through hole occupied by device layers results in a structure that is structurally indistinguishable from Terai’328’s pillar structure 140 surrounded by insulating layer 160,165,170.
In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See also In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final product per se which must be determined for patentability in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Terai’328 does not explicitly disclose the insulating layer 160,165,170 surrounding the through hole is not in contact with the substrate 102. 
However, Terai’000 teaches (FIG. 2B) a phase change memory comprising peripheral circuit PCR formed on the substrate 100 followed by stacking of memory cell structure MCR, where the peripheral circuits PCR provides control circuitries for the memory cells MCR in the memory device. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate peripheral circuits in the substrate under Terai’328’s memory cells to provide control circuitries for the memory device as taught by Terai’000. 
As such, additional circuit layers associated with the peripheral circuits including insulating layers 50,80 (see FIG. 2B of Terai’000”) would be provided between the substrate 100 and the insulating layer 230 that surrounds the memory cell pillars. It would be obvious to provide the insulating layers 50,80 to electrically isolate Terai’328’s memory cell pillars from underlying control circuits. Therefore, the insulating layer 160,165,170 surrounding the through hole (space occupied by the memory pillars) is not in contact with the substrate 102 due to the presence of additional insulating layers provided for electrical isolation between the memory cells and underlying peripheral circuits as taught by Terai’000.

Terai’328 discloses the intermediate layer (barrier layer of bit line 120) may include Ti, TiN, Ta, TaN (¶ 82, 175). Terai’328 does not explicitly disclose the barrier (intermediate) layer “is made of titanium tungsten”. Claimed “is made of” is interpret to mean “comprising” as explained above. 
However, Park discloses (e.g. FIGs. 2-3) a phase change memory comprising memory cell structure between a bottom electrode 112 and a top metal electrode 137, wherein an intermediate diffusion barrier layer 135 is formed under the top metal 137 and is patterned from a diffusion preventing material 134 (see FIG. 7-8) that is formed of titanium (Ti), tantalum (Ta), … tungsten (W), … carbon (C), … titanium nitride (TiN), titanium tungsten (TiW), … tantalum nitride (TaN),… etc. (¶ 55) as suitable diffusion barrier material. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the barrier layer of Terai’328’s bit line 120 using TiW as alternative suitable barrier material for preventing diffusion as taught by Park. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

In re claim 45, Park discloses (e.g. FIGs. 7-8) the intermediate layer 134,135 consists of carbon (¶ 55).


Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Terai’328, Terai’000 and Park as applied to claim 1 above, and further in view of Sorada et al. US 2012/0199805 A1 (Sorada). 

However, Sorada discloses (e.g. FIGs. 1-2) a variable resistance memory comprising a memory cell formed at cross-point between lower wires 101 and upper wires 102, wherein the lower and upper wires 101,102 are formed with a barrier layer 118 to prevent diffusion, wherein the barrier layer 118 is formed of Ta, TaN and is 10-40 nm thick, e.g. 20 nm (¶ 56). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Terai’328’s conductive barrier to a thickness of 20 nm as suitable for forming a diffusion barrier as taught by Sorada, thus teaching the claimed range of 1 nm to 50 nm. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 21, 22, 33-37, 44 and 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815